


115 HRES 659 IH: Amending the Rules of the House of Representatives to establish a point of order against legislation that cuts Social Security, Medicare, or Medicaid benefits.
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
 1st Session
H. RES. 659
IN THE HOUSE OF REPRESENTATIVES

December 12, 2017
Mr. Nolan submitted the following resolution; which was referred to the Committee on Rules

RESOLUTION
Amending the Rules of the House of Representatives to establish a point of order against legislation that cuts Social Security, Medicare, or Medicaid benefits.

 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  13. (a)Point of orderIt shall not be in order to consider any bill, joint resolution, amendment, amendment between the Houses, or conference report that would— 
(1)result in a reduction of guaranteed benefits scheduled under title II of the Social Security Act; (2)increase either the early or full retirement age for the benefits described in paragraph (1);  
(3)privatize Social Security;  (4)result in a reduction of guaranteed benefits for individuals entitled to, or enrolled for, benefits under the Medicare program under title XVIII of such Act; or  
(5)result in a reduction of benefits or eligibility for individuals enrolled in, or eligible to receive medical assistance through, a State Medicaid plan or waiver under title XIX of such Act.  (b)WaiverParagraph (a) may be waived or suspended only by an affirmative vote of two-thirds of the Members, duly chosen and sworn. . 

